~~E0FVA~0~                       ~
                                                                 p~j 9: 18




 IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                     DIVISION ONE

DENISE BRACKETT WOODLEY,                  )      No. 77352-6-I

                     Respondent,

              v.

STYLE CORPORATION doing                   )
business as SERVPRO OF                    )
SHORELINE/WOODINVILLE,                    )      PUBLISHED OPINION
lien claimant,                            )
                                          )      FILED: February 11,2019
                     Appellant.


      VERELLEN, J. —A materialmen’s lien must be released pursuant to

RCW 60.04.08 1 if it is frivolous and made without reasonable cause. Because

Style Corporation’s (Servpro) lien presents debatable issues of law and fact, it is

not frivolous and should not have been released.

      A lien is clearly excessive under RCW 60.04.08 1 when the amount

claimed on the face of the lien is unquestionably far greater than the usual or

agreed amount. Because Servpro’s lien clouds the title to Denise Brackett

Woodley’s condominium unit for the entire $183,945.09 listed on its face for

services provided to Woodley worth, at most, $6,001.90, the trial court correctly

concluded the lien was clearly excessive.
No. 77352-6-112


       Therefore, we reverse in part, affirm in part, and remand for further

proceedings consistent with this opinion.

                                      FACTS

       Denise Brackett Woodley owns unit 208 in building E of the Bellevue Park

condominium complex. Because of ongoing roof construction and a rainstorm,

water leaked into Woodley’s unit and 19 others on September 17, 2016.1 That

day, Bellevue Park’s property management company, MacPherson’s Property

Management, called Servpro and asked it to clean up the water and conduct

restoration work. MacPherson’s signed a work authorization contract with

Servpro on the behalf of “Bellevue Park Condos,” and Servpro began placing

drying equipment in affected units.

       Woodley’s unit was occupied by a tenant who gave Servpro permission to

enter and set up its equipment. Interior surfaces in the unit’s living room, dining

room, bedrooms, and bathroom needed to be dried. Three days later, Servpro

returned to monitor drying progress and to perform asbestos testing.

       Woodley did not speak with Servpro or her tenant prior to the work

completed between September 17 and September 20. Servpro’s equipment

remained in Woodley’s unit until mid-November.

      The Bellevue Park condominium owners association planned to pay

Servpro for its services and recoup the money from unit owners via a special



       1 The entire condominium complex consists of 78 units across multiple
buildings.



                                         2
No. 77352-6-1/3


assessment. But the association failed to pay because it was trying

unsuccessfully to obtain the money from the roofing company.

       Servpro filed a single lien for the total value of its services on January 26,

2017. The lien claimed a debt of $183,945.09. The lien named the association

as the indebted person but recited that it applied to the 20 specific units and a

common storage area where Servpro provided services. The lien also names

each owner of the 20 units but does not allocate a specific portion of the total

debt to each unit.

       Pursuant to RCW 60.04.081, Woodley filed a motion to release the lien.

Finding it both frivolous and clearly excessive, the court released the lien. The

court denied a motion for reconsideration.

       Servpro appeals.

                                           ANALYSIS

      When evaluating release or reduction of a lien under RCW 60.04.081, we

review the court’s legal conclusions de novo and review factual findings for

substantial evidence.2

      A materialmen’s lien is authorized for “any person furnishing labor,

professional services, materials, or equipment for the improvement of real

property.   .   .   for the contract price of labor, professional services, materials, or

equipment furnished at the instance of the owner, or the agent or construction


      2 Intermountain Elec., Inc. v. G-A-T Bros. Const., Inc., ll5Wn. App. 384,
390, 62 P.3d 548 (2003) (citing W.R.P. Lake Union Ltd. P’ship v. Exterior Servs.,
lnc~ 85Wn. App. 744, 749-50, 934 P.2d 722 (1997)).



                                                 3
No. 77352-6-1/4


agent of the owner.”3 After a claimant files a lien, ROW 60.04.081 authorizes a

“narrow and limited”4 ‘summary proceeding” to determine whether the lien “is

frivolous and made without reasonable cause or clearly excessive.”5 A court

must release the lien “if frivolous and made without reasonable cause” or reduce

the lien if “clearly excessive.”6 This ‘trial by affidavit” should not be a substitute

for trial on the merits where the facts “do not clearly indicate” the lien is frivolous

or clearly excessive.7

Servpro’s Lien Is Not Frivolous

       A lien is frivolous if “improperly filed beyond legitimate dispute” and “so

devoid of merit that it has no possibility of succeeding.”8 Even if a lien is invalid,

it may not be frivolous.9 This high standard exists to ensure contractors and

laborers are not deprived of their right to trial on a legitimate lien claim.10 Thus, a

lien is not frivolous if it presents debatable issues of law and fact.11

       ~ ROW 60.04.021.
       ~ Andries v. Covey, 128 Wn. App. 546, 551, 113 P.3d 483 (2005).
       ~ Williams v. Athletic Field, Inc., 172 Wn.2d 683, 699, 261 P.3d 109 (2011)
(quoting W.R.P., 85 Wn. App. at 749); ROW 60.04.081.
       6 ROW 60.04.081 (4).

       ~ W.R.P., 85 Wn. App. at 750, 753.
       8Williams, 172 Wn.2d at 699 (internal quotation marks omitted) (quoting
Intermountain Elec., 115 Wn. App. at 394).
      ~ S.D. Deacon Cow. of Wash. v. Gaston Bros. Excavating, Inc., 150 Wn.
App. 87, 91, 206 P.3d 689 (2009).
      10 Id. at 89.

       11See W.R.P., 85 Wn. App. at 752 (“Because this lien presents debatable
issues of law and fact, it does not satisfy the requirements of frivolous and
without reasonable cause justifying its release in this summary procedure.”).



                                           4
No. 77352-6-115


       Woodley makes several arguments to explain why Servpro’s lien is

frivolous, but none meet this high standard.

       First, Woodley argues Servpro’s lien is frivolous because she never

directly authorized any of Servpro’s work after September 26, 2016. Servpro

agrees that Woodley herself never directly authorized its services. But

Wood ley’s brief does not contest, and she confirmed at oral argument that she

views the association as having actual authority under the condominium

declaration for three days following the roof leak to arrange for Servpro’s

emergency repairs to her unit. Woodley’s admission creates debatable issues of

law and fact around the scope of agency authorized by the condominium

declaration.12

       Second, Woodley contends the lien is frivolous because it was filed after

the 90-day statutory limitations period lapsed. The court found Servpro stopped

providing beneficial services to Woodley on September 21, 2016, and filed its lien

more than 90 days later on January 26, 2017. Servpro argues the limitations

period did not lapse before filing because it continued to provide beneficial

services to Woodley through November 17, 2016, when it removed its equipment

from her unit. But even though an untimely lien is presumptively invalid, that

does not mean the lien is frivolous.



       12 See RCW 60.04.021. However, Servpro’s lien would have been
frivolous had there been no agency relationship at all between Woodley and the
association because none of Servpro’s work would have been furnished “at the
instance of the owner.” RCW 60.04.021.



                                         5
No. 77352-6-1/6


       A materialmen’s lien must be filed ‘not later than [90] days” after the lien

claimant stops providing services.13 This “strict time limit”14 is “a period of

limitation,” so “no action to foreclose a lien shall be maintained” if the claimant

failed to file within the limitations period.15 A lien filed after the 90-day limit is

presumptively invalid.16 Any provision of supplies or services at the owner’s

request extends the limitation period for another 90 days.17

       In Intermountain Electric, Inc. v. G-A-T Brothers Construction, Inc., a lien

was invalid because it was filed 94 days after the lien claimant, an electrician,

stopped providing beneficial services to a general contractor.18 On June 6, 2000,

the electrician performed its last active work for the contractor and left its

construction trailer at the construction site in anticipation of future work.19 The

electrician filed a lien 94 days later but argued its lien was valid because it was

still furnishing equipment to the general contractor at the time it filed.2° Because



       13   RCW 60.04.091.
       14Inland Empire Dry Wall Supply Co. v. W. Sur. Co., 189 Wn.2d 840, 844,
408 P.3d 691 (2018).
      15 RCW6O.04.091.

       16  RCW 60.04.091; see Intermountain Elec., 115 Wn. App. at 391
(“Intermountain’s last day of work was June 6, 2000. The lien was filed 94 days
later on September 8. The lien is, then, invalid on its face.”)
        17 See Intermountain Elec., 115 Wn. App. at 393 (“Even small quantities of
additional supplies, if furnished at the request of the owner to complete the
contract will serve to keep the 90-day lien limitation period from starting.”).
        18 115 Wn. App. 384, 391-92, 62 P.3d 548 (2003).

       19k1.at389.
            Id. at 390.



                                             6
No. 77352-6-117


the general contractor neither requested nor required the electrician’s

construction trailer, the electrician stopped providing beneficial services on June

6 and did not have a valid lien.21 But the court declined to hold the lien frivolous,

despite it being invalid because it presented debatable issues of law and fact.22

       Like the electrician in Intermountain Electric, Servpro stopped providing

beneficial services to Wood ley well before it retrieved its equipment.23 But

without more, the lien is not frivolous even accepting it was invalidly filed more

than 90 days after Servpro concluded beneficial work.

       Third, Wood ley contends the lien was frivolous because the contract

between MacPherson’s and Servpro did not state the actual amount charged.

Authorized liens are only for ‘the contract price” of what the claimant provided.24


       2Hd.at 393.
       22k1.at394.
       23 Servpro explains that its services were still necessary from September
into November based on its own moisture readings and its contract with
MacPherson’s. But this argument presumes a party to a Servpro contract has no
power to refuse ongoing services, even if unwanted. Servpro’s employees knew
someone repeatedly unplugged their equipment. And within one week of the
leak, Woodley told MacPherson’s to tell Servpro to remove their equipment from
her unit. Wood ley’s demand revoked the authority for MacPherson’s or the
Association to authorize additional work. See CKP, Inc. v. GRS Const. Co., 63
Wn. App. 601, 608, 821 P.2d 63 (1991) (“Whether one is the agent of another for
a specific purpose depends in part upon whether that person has power to act
with reference to that purpose.”); see also RESTATEMENT (THIRD) OF AGENCY §
1.01 cmt. c (AM. LAW. INST. 2006) (“As defined by the common law, the concept
of agency posits a consensual relationship in which one person, to one degree or
another or respect or another, acts as a representative of or otherwise acts on
behalf of another person with power to affect the legal rights and duties of the
other person.”). Servpro provides no authority that it was entitled to insist on
unwanted services
       24 RCW 60.04.021.




                                          7
No. 77352-6-118


But RCW 60.04.011(2) defines “contract price” as “the amount agreed upon by

the contracting parties, or if no amount is agreed upon, then the customary and

reasonable charge therefor.” An authorized lien does not require a specific

agreed-upon contract price before a claimant begins work.

        Finally, Wood ley contends the lien is frivolous because it contains factual

inaccuracies, one inaccuracy being that Servpro’s work was “ongoing” when it

filed the lien.25 The other is that the association owned the properties listed on

the lien. These inaccuracies may be material to the ultimate validity of the lien,

but they do not automatically make it frivolous.26

       Because Servpro’s lien presents debatable issues of law and fact, it is not

frivolous.

Servpro’s Lien Is Clearly Excessive

       Servpro argues that its lien was not clearly excessive because it did not

file it in bad faith or with an intent to defraud. Servpro cites to Pacific Industries,

Inc. v. Sinqh for the proposition that “[a] materialman’s lien will be declared

invalid because it is excessive only if the amount is claimed with an intent to

defraud or in bad faith.”27 But this standard relies on cases that predate

RCW 60.04.081 and consequently, fail to account for the statute.

       25    Resp’t’s Br. at 21.
       26 See S.D. Deacon, 150 Wn. App. at 91 (stating that a lien must have
been “improperly filed” “beyond legitimate dispute” for it to be held frivolous).
Inaccuracies and misrepresentations on the face of the lien may be sufficient in
circumstances not present here to show that the lien has been improperly filed
beyond legitimate dispute.
       27 120 Wn. App. 1, 10, 86 P.3d 778 (2003).




                                           8
No. 77352-6-119


        In Knibb v. Mortensen, our Supreme Court noted that liens “must be

claimed in good faith” and that “willful excess would vitiate the whole lien”

regardless of evidence of bad intent.28 The court released the lien because the

claimant “burdened a little dwelling with twice as much [debt] as he had a right to

claim by lien, and, in our opinion, he did it willfully, out of an ill humor which is

exhibited in sundry features of the record.”29

       In Radley v. Raymond, the court considered whether a mechanic lost his

lien by overcharging a customer for a rebuilt engine.30 An overcharge could lead

to release of the lien if “the court finds that such mistake or error [on the face of

the lien] was made with intent to defraud or in bad faith.”31 Bad faith could be

demonstrated by a claimant “claiming a lien for items to which he knew he was

not entitled.”32 Because the mechanic filed a lien for an amount almost 40

percent more than the contract price and failed to provide a good faith

explanation for doing so, the court released the lien.33

       More recently in CHG International, Inc. v. Platt Electric Supply, Inc., this

court relied on Knibb and Radley to determine whether an electrical supply

company lost its right to a materialmen’s lien “by claiming an excessive



       2889       Wash. 595, 596, 154 P. 1109 (1916).
       29   Id.
       30   34 Wn.2d 475, 477-79, 209 P.2d 305 (1949).
       31   Id. at 481.
       32   Id.
            ki. at 482-83.



                                            9
No. 77352-6-1110


amount.”34 In CHG, the trial court authorized foreclosure of a lien and entered a

judgment for $25,000 of the $77,000 claimed on the face of the lien.35 The

debtor appealed and argued that the reduced judgment showed the lien should

be released because the claimant overcharged for the services provided.36 This

court declined to release the lien because the evidence explained the

overcharges without showing bad faith or fraudulent intent by the claimant.37

       But these cases were decided before the legislature created the

procedural mechanism in RCW 60.04.081 to release or reduce a lien. In 1991,

the legislature repealed and replaced most of the materialmen’s lien statute, and

created the mechanism in RCW 60.04.081 to manage liens prior to foreclosure.38

The prior version of the statute had no equivalent procedure.39

       When interpreting a statute, we rely on the plain meaning of its terms to

give effect to the intent of the legislature.4° We determine legislative intent from

the context of the statute and statutes related to it.41 We do not engage in



       ~ 23 Wn. App. 425, 426, 597 P.2d 412 (1979).
       ~ Id.
       36   Id.
       ~ ki. at 426-27.
       38   See generally LAWS OF 1991, ch. 281,   § 8.
      ~ Compare LAWS OF 1991, ch. 281, § 8, wfth former ch. 60.04
RCW (1989).
      40 Inland Empire, 189 Wn.2d at 843 (quoting Dept of Ecology v. Campbell

& Gwin, LLC, 146 Wn.2d 1, 9-10, 43 P.3d 4(2002)); W.R.P., 85 Wn. App. at 749.
      41 Inland Empire, 189 Wn.2d at 843 (quoting Campbell & Gwinn, 146
Wn.2d at 11, 12)).



                                         10
No. 77352-6-I/il


statutory construction if its plain terms are unambiguous and will not produce an

absurd result.42 “We presume the [Ijegislature is familiar with past judicial

interpretations of its enactments.”43

       When the legislature enacted RCW 60.04.081, it created a distinct

procedural mechanism to adjudicate a lien prior to foreclosure.44

RCW 60.04.081(4) provides the remedies available to a property owner

contesting a lien:

       If, following a hearing on the matter, the court determines that the
       lien is frivolous and made without reasonable cause, or clearly
       excessive, the court shall issue an order releasing the lien if
       frivolous and made without reasonable cause, or reducing the lien if
       clearly excessive, and awarding costs and reasonable attorneys’
       fees to the applicant to be paid by the lien claimant.[45J
The statute delineates between a “frivolous” lien and a “clearly excessive” lien by

consistently separating the two with commas and the disjunctive “or.”46 In the

limited summary proceeding authorized by RCW 60.04.081, the only remedy for

a clearly excessive lien is reduction of the lien. Release is available only where a



       42   In re Dep. of D.L.B., 186 Wn.2d 103, 116, 376 P.3d 1099 (2016).
       ~ Hangman Ridge Training Stables, Inc. v. Safeco Title Ins. Co., 105
Wn.2d 778, 789, 719 P.2d 531 (1986) (quoting Glass v. Stahl Specialty Co., 97
Wn.2d 880, 887, 652 P.2d 948 (1982)).
       ~ See RCW 60.04.081 (3) (allowing adjudication of a lien prior to an action
to foreclose the lien).
       ~ RCW 60.04.081(4) (emphasis added).
       46 See RCW 60.04.081(4); see also RCW 60.08.081(1) (“Any owner of
real property subject to a recorded claim of lien who believes the claim of lien
                                                  .   .   .


to be frivolous and made without reasonable cause, or clearly excessive may
apply by motion. .“) (emphasis added).
                     .   .




                                         ii
No. 77352-6-1112


lien is “frivolous and made without reasonable cause.”47 Moreover, “shall”

indicates that these remedies are mandatory, and courts do not have discretion

in deciding which remedy is appropriate.48

       We presume the legislature knew that “claiming an excessive amount”

with bad faith or an intent to defraud could result in release of the lien.49 But

RCW 60.04.08 1 limits the remedy for a “clearly excessive” lien to reduction of the

lien’s face value and allows release only where a lien is frivolous.50 Thus, the

proscriptive language in RCW 60.04.081(4) eliminates the possibility of release

of a lien where it is “clearly excessive” but not frivolous.51

       We also cannot read RCW 60.04.081(4) to allow release of a

non-frivolous, excessive lien even if made in bad faith or with intent to defraud

because it would read additional terms into the statute and undermine the




       ~ RCW 60.04.081(4).
       48Erection Co. v. Dept of Labor & Indus. of State of Wash., 121 Wn.2d
513, 518, 852 P.2d 288 (1993).
      ~ CHG Int’l, 23 Wn. App. at 426; see Hangman Ridge, 105 Wn.2d at 789.
       50   ROW 60.04.081(4).
       51 We note that our Supreme Court in Williams described the proceeding
created by RCW 60.04.08 1 as “a summary proceeding in which a property owner
may quickly obtain the release of a lien that is frivolous and made without
reasonable cause or is clearly excessive.” 172 Wn.2d at 699 (emphasis added)
(quoting W.R.P., 85 Wn. App. at 749). Because ROW 60.04.081(4) distinguishes
the remedies for frivolous liens from clearly excessive liens, we do not believe
either the Williams or W.R.P. courts were attempting to redraft the statute
through a casual description. ~ In re Marriage of Ruff and Worthley, 198 Wn.
App. 419, 425, 393 P.3d 859 (2017) (“Courts cannot amend statutes by judicial
construction.”).



                                           12
No. 77352-6-1/13


statute’s mandatory language limiting each remedy to a particular problem.52 We

note that in Sinqh, this court cited pre-1991 cases to describe a “clearly

excessive” lien as one “claimed with an intent to defraud or in bad faith.”53 But

this reading would undercut the purpose of the clearly excessive provision of

RCW 60.04.081. For example, if a lien claimant accidentally filed a lien for

$100,000 on $1,000 worth of work without any bad faith or an intent to defraud,

then the property owner would not be entitled to a reduction. The language of

RCW 60.04.081 does not include such a bad faith or intent to defraud

requirement.

       To the extent that p re-i 991 cases discussing release of excessive liens

may still have vitality, they are not controlling where a court considers a motion

made under RCW 60.04.081. In a summary lien proceeding, a court must

reduce rather than release a “clearly excessive” lien.

       In absence of any statutory definition for “clearly excessive,”54 we must

read those words to give them their ordinary meaning.55 Because they are




       52 See Ruff and Worth 1ev, 198 Wn. App. at 425 (“We cannot read into a
statute that which we may believe ‘the legislature has omitted, be it an intentional
or inadvertent omission.”) (internal quotation marks omitted) (quoting In re
Custody of Smith, 137 Wn.2d 1, 12, 969 P.2d 21(1998), aff’d sub nom Troxel v.
Granville, 530 U.S. 57, 120 S. Ct. 2054, 147 L. Ed. 2d 49 (2000)).
       ~~120 Wn. App. at 10.
      545ee RCW6O.04.011.
      ~ Univ. of Washington v. City of Seattle, 188 Wn.2d 823, 837, 399 P.3d
519 (2017).



                                         13
No. 77352-6-1/14


undefined by statute, we may look to standard English dictionaries.56 In standard

English, something “excessive” is “characterized by or present in excess.”57

Something is present in “excess” when there is “[m]ore than or above the usual

or specified amount.”58 “Clearly” means “without doubt or question.”59 Thus, for

a lien to be “clearly excessive,” it must be unquestionably characterized by being

far above the usual or agreed amount.

       This accords with the requirement in RCW 60.04.021 that a lien is

authorized only “for the contract price” of what the claimant provided. The statute

defines “contract price” as “the amount agreed upon by the contracting parties, or

if no amount is agreed upon, then the customary and reasonable charge

therefor.”6° In providing a remedy for a clearly excessive lien, the legislature

created a mechanism by which a court could efficiently reduce a lien where the

amount claimed on the face of the lien is unquestionably far greater than the

value of the goods or services provided.

       But this remedy is not intended to be used to harm lien claimants, who are

the very persons the legislature enacted chapter 60.04 RCW to protect.6’ Nor


       56Quinault Indian Nation v. Imperium Terminal Servs., LLC, 187 Wn.2d
460, 477, 387 P.3d 670 (2017).
       ~ WEBSTER’S THIRD NEW INTERNATIONAL DICTIONARY 792 (2002).
       58   Id.
       59kLat420.
       60 RCW6O.04.011(2).

       61See Williams, 172 Wn.2d at 697 (“The claimants are therefore parties
‘intended to be protected’ by the statute, RCW 60.04.900, and we will liberally
construe the statute to protect them.”).



                                           14
No. 77352-6-1/15


should the availability of this summary proceeding to reduce the value of a clearly

excessive lien be used “as a substitute for trial where there is a legitimate dispute

about the amount of work done and money paid.”62 And we must read the

statute in context. Congruent with the requirement that a party challenging a lien

in this summary proceeding must show that it is frivolous “beyond legitimate

dispute,”63 a party challenging a lien as clearly excessive must show that the face

value of the lien is unquestionably far greater than the value of the goods or

services provided.

       Here, the lien purports to encumber 20 specific units and a common

storage area in building E of the condominium complex. This approach failed to

properly account for how lien statutes and condominium statutes interact.64

       A condominium is comprised of two legally distinct physical parts: units

and common elements.65 The unit “is the subject of individual ownership” and “is

legally a separate parcel of realty, separately owned, taxed, and financed.”66 A


       62S.D. Deacon, 150 Wn. App. at 90; see Gray v. Bourgette Const., LLC,
l6OWn. App. 334, 341, 249 P.3d 644 (2011) (“[A]s we cautioned recently, ‘[t]rial
courts should take care not to let the frivolous lien statute be misused to deprive
contractors of their right to trial on a lien claim.”) (second alteration in original)
(quoting S.D. Deacon, 150 Wn. App. at 89).
      63SD Deacon, 150 Wn. App. at 91.
      64 Chapter 60.04 RCW is the germane lien statute. Because Woodley’s

condominium complex was created before July 1, 1990, portions of both the
Horizontal Property Regimes Act, ch. 64.32 RCW, and the Condominium Act, ch.
64.34 RCW, apply. RCW64.34.010.
      65 18 WILLIAM B. STOEBUCK & JOHN W. WEAVER, WASHINGTON PRACTICE:
REAL ESTATE: TRANSACTIONS § 12.2, at 21-22 (2nd ed. 2004); RCW 64.32.010(1).
      6618 STOEBUCK&WEAVER, supra, at 22; RCW64.32.040.




                                          15
No. 77352-6-1/16


unit’s boundaries are “the interior surfaces of the perimeter walls, floors, ceilings,

windows and doors thereof.”67 Common elements are, generally, “all parts of a

condominium other than the units.”68 Common elements include the building’s

roof.69 Unit owners collectively own the condominium’s common elements as

tenants in common.7° Generally, an owners’ association does not own any of the

condominium’s real property.71

       An owners’ association “is a statutorily required unit owners’ profit or

nonprofit corporation, which has powers to manage common elements and to

perform other functions” as required by statute or by private agreement.72 Those

private agreements include the “declaration,” the legal document creating the

condominium and defining the association’s powers.73 By statute, an association

has the power to make contracts and incur liabilities, hire managing agents, and

regulate “maintenance, repair, [and] replacement” of common elements in a

condominium.74 Accordingly, an association has a statutory right of access

related to its duties to repair and maintain:




       67   RCW 64.32.010(1).
       68   18 STOEBUCK & WEAVER, supra, at 22.
       69   RCW 64.32.010(6)(a)-(b).
       7018 STOEBUCK&WEAVER, supra, at 22; RCW64.32.050(1).
       7118 ST0EBUCK & WEAVER, supra, at 23.
       72   Id.
         ki. at 22.
       ~ RCW 64.34.304(1).



                                          16
No. 77352-6-1/17


       The association  .   shall have the irrevocable right. to have
                            .   .                            .


       access to each [unit] from time to time during reasonable hours as
       may be necessary for the maintenance, repair, or replacement of
       any of the common [elements] therein or accessible therefrom, or
       for making emergency repairs therein necessary to prevent
       damage to the common [elements] or to another apartment or
       apartments.[751

       Typically, an association pays its liabilities and then levies assessments

on unit owners who, in turn, pay the association.76 An association may file a lien

against the unit of an owner who fails to pay assessments.77

       A contractor may file a mechanics’ or materialmen’s lien against an entire

condominium complex in the same way it would file a lien against an individual

property, such as a single-family house, by naming an owner’s association as the

indebted person and listing the whole condominium as the property against

which a lien is claimed.78 When a contractor files a lien naming an owner’s

association as the indebted person and describing the whole condominium as

the property against which a lien is claimed, then a judgment enforcing the lien

extends to all units in the condominium and each owner’s interest in the common




     ~ RCW 64.32.050(6). We note that in this case, Servpro’s services to
Woodley were for only the interior walls and ceiling of her unit, which are not
common elements.
     7618 STOEBUCK&WEAVER, supra, at 23; RCW64.34.360(3), .364.
     ~ RCW 64.34.364.
       78 RCW 64.32.070; see RCW 64.34.368(1) (‘[A] judgment for money
against the association perfected under RCW 4.64.020 is a lien in favor of the
judgment lienholder against all the units in the condominium and their interest in
the common elements at the time the judgment was entered. No other property
of a unit owner is subject to the claims of the creditors of the association.”).



                                        17
No. 77352-6-1/18


elements.79 The collective lien is released if the association pays the total

balance due or, in the alternative, an individual unit is released if the unit owner

pays the lien holder her proportional share of the total amount owed by the

association.80 Notably, this proportional share is not based on the value of the

benefit to a unit but on the “fractional and proportionate amounts attributable to

each of the [units] affected,” which must be computed by reference to the unit

owner’s ownership percentage of the entire condominium ‘appearing on the

declaration.”81

       A contractor can also file a lien against an individual unit improved by the

contractor’s services where the unit owner or the owner’s agent “expressly

consented” to the services.82

       Servpro erred by blending these two distinct methods of filing liens for

work performed in a condominium. Servpro filed a lien listing individual units

where it worked, naming the individual owners of those 20 units, naming the

association as the indebted person, and providing a face value that includes the

value of work benefiting those 20 units individually as well as work benefiting the

condominium’s common elements. The face value of Servpro’s lien is


       ~ RCW 64.32.070; RCW 64.34.368.
       8018 STOEBUcK&WEAVER,        § 12.6, at42 (citing RCW64.34.368(3)); see
also ROW 64.32.070(2).
       81 ROW 64.32.070(2). We note the Condominium Act, ROW 64.34.368(3),
expresses this same concept as the “ratio which that unit owner’s allocated
common expense liability bears to the allocated common expense liabilities of all
unit owners whose units are subject to the lien.”
       82 ROW 64.32.070(1).




                                         18
No. 77352-6-1/19


$183,945.09, but Servpro agrees the maximum value of the services provided to

Woodley’s unit was $6,001    gQ83   And the lien provides no information on its face

to let another party know the amount owed by each owner or by the association.

       Servpro argues that no reasonable person could look at the lien and

believe it is intended to encumber Woodley’s individual unit for its face value, but

it provides no authority for this proposition. And this argument misunderstands

the legal effect of a lien on real property. A lien encumbers property to secure

payment of a debt, and encumbrances diminish the value of the property.84

Unquestionably, then, Servpro’s lien clouds the title to Woodley’s unit for an

amount far above the usual or specified value of its services benefiting Woodley.

The lien is clearly excessive for purposes of RCW 60.04.081.

Attorney Fees

       Both parties request fees. RAP 18.1(a) authorizes an award of attorney

fees if authorized by law. RCW 60.04.081(4) requires that a court award attorney

fees to the movant if she shows the lien is frivolous or clearly excessive.

Because Wood ley demonstrated that Servpro’s lien is clearly excessive, we

award her attorney fees upon her compliance with RAP 18.1.

       83  See Report of Proceedings (July 14, 2017) at 21 (stating the portion of
the lien associated with Woodley’s unit is “like $6,000”); Appellant’s Br. at 8 (“In
total, Servpro billed $6,001 .90 associated with services at Unit 208.”); Appellant’s
Br. at 13 (“Respondent’s unit total was $6,001 .“); Clerk’s Papers at 195-96
(itemized invoice showing a total of $6,001.90 in services and taxes for
Woodley’s unit).
        84 S.D. Deacon, 150 Wn. App. at 89; Robinson v. Khan, 89 Wn. App. 418,

421, 948 P.2d 1347 (1998) (quoting Merlin v. Rodine, 32 Wn.2d 757, 760, 203
P.2d 683 (1949)).



                                         19
No. 77352-6-1/20


                                   CONCLUSION

       The trial court erred by determining that Servpro’s lien was frivolous and

releasing it. Although Servpro’s lien may ultimately be invalid and unenforceable,

the narrow hearing authorized by RCW 60.04.081 does not allow for release of a

lien based on invalidity alone.85 Accordingly, we reverse the trial court’s ruling

releasing the lien.

       The court correctly concluded that Servpro’s lien was clearly excessive,

but the court made no findings of fact about the amount by which the lien was

excessive.

       Therefore, we reverse the trial court ruling in part, affirm in part, and

remand for proceedings consistent with this decision.




WE CONCUR:



 _____       ____     A   /                       __________________________
   —~           /


       85The parties vigorously debate the validity of Servpro’s charges for
asbestos testing. But on the existing record and briefing, neither party
establishes that the validity or invalidity of the asbestos charges affects our
determination that the lien is not frivolous but is clearly excessive for purposes of
RCW 60.04.081.



                                          20